Martin J.
delivered the opinion of the court.
The insolvent and his wife complain of a judgmen' homologaiing a tabl au of distribution, presented by the syndics, and overruling the opposition thereto.
This opposition which was joint and several, was grounded on the irregularity of the sale of the suriendcred property, the syndic’s neglect to charge themselves With a certain sum, and an overcharge in their commissions.
Mrs. Areenaux obtained a collocation on the tableau for the amo mt she claimed and in a proper place. She has actually received what she asked, and therefore is without any interests as a creditor, and we know not any she may claim as the insolvent’s wife.
The insolvent has certainly a claim for any part of his estate, or if the produce thereof, in the hands of the syndics, or winch ought to be there after his creditors are satisfied. This is all he may claim in regard to the surrendered estate. The distribution of any sum that may be in the syndics’ hands at any time among his creditors, cannot be opposed by him on account of any irregularity in the s -L-of the surrender! d property, or of any overcharge made by the syndics, or their failure to charge themselves with any sums for which they are legally chargeable. For nothing of this kind ought to prevent the creditors from receiving whatever be in the hands of their syndics. If the sale has been illegally cor dieted, it can only be set aside, and ilie property recovered by a proper sui' against proper parties; and we are not aware that the homologation of the tableau could preclude the insolvents, or affect any right to which this irregularity might give a rise, or to any claim he might have against the syndics after the creditors were all paid, if he could show that from their neglect in giving proper *10credits, or from illegal charges, they have destroyed or administered what he might be entitled to after his creditors are fully paid.
The District Court did not err in overruling the joint and several opposition.
It is therefore ordered, adjudged, and decreed, that the judgment be affirmed with costs.